 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GERALD WILLIAMS,                                        Case No.: 2:18-cv-01168-APG-BNW

 4          Plaintiff                                    Order Granting Unopposed Motion to
                                                                      Dismiss
 5 v.
                                                                     [ECF No. 25]
 6 ESURANCE, et al.,

 7          Defendants

 8         Defendants Esurance, Allstate Insurance Company, Xaeng Vongvixay, and Douangmala

 9 Vongvixay move to dismiss the complaint for failure to timely effect service. ECF No. 25.

10 Plaintiff Gerald Williams did not respond. See LR 7-2(d). Additionally, Williams’ affidavit of

11 service does not show timely proper service was made as to any defendant. I therefore grant the

12 defendants’ motion to dismiss.

13         IT IS THEREFORE ORDERED that the defendants’ motion to dismiss (ECF No. 25) is

14 GRANTED.

15         IT IS FURTHER ORDERED that plaintiff Gerald Williams’ complaint (ECF No. 16) is

16 DISMISSED without prejudice for failure to timely and properly effect service as to any

17 defendant. The clerk of court is instructed to close this case.

18         DATED this 5th day of November, 2019.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
